Exhibit 10.2

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (this “Agreement”) is hereby
entered into by and between Gregory Lichtwardt, an individual (“Executive”), and
Accuray Incorporated, a Delaware corporation, on behalf of itself and all of its
subsidiaries (collectively, the “Company”).

 

Recitals

 

A.            Executive has been employed by the Company pursuant to an
employment agreement by and between the Company and Executive effective as of
January 1, 2015 (the “Employment Agreement”), and currently is serving as
Executive Vice President, Operations, and Chief Financial Officer;

 

B.            Executive voluntarily tendered his resignation as an officer and
employee of the Company without Good Reason (as defined in the Employment
Agreement).

 

C.            Executive’s employment with the Company and any of its parents,
direct or indirect subsidiaries, affiliates, divisions, or related entities
(collectively referred to herein as the “Company and its Related Entities”) will
be ended on the terms and conditions set forth in this Agreement.

 

Agreement

 

In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.             Effective Date. Except as otherwise provided herein, this
Agreement shall be effective on the eighth day after it has been executed by
both of the parties (the “Effective Date”).

 

2.             End of Employment and Service as a Director. Executive’s
employment with the Company and its Related Entities has ended or will end
effective as of 5:00pm Pacific Time, on September 14, 2015 (the “Termination
Date”). If Executive is an officer or a member of the Board of Directors of the
Company and/or its Related Entities (the “Board”) Executive hereby voluntarily
resigns from any such officer positions and the Board, effective September 14,
2015.

 

3.             Continuation of Benefits After the Termination Date. Except as
expressly provided in this Agreement or in the plan documents governing the
Company’s employee benefit plans, after the Termination Date, Executive will no
longer be eligible for, receive, accrue, or participate in any other benefits or
benefit plans provided by the Company and its Related Entities, including,
without limitation, medical, dental and life insurance benefits, and the
Company’s 401(k) retirement plan; provided, however, that nothing in this
Agreement shall waive Executive’s right to any vested benefits, including vested
amounts in the Company’s 401(k) retirement plan, which amounts shall be handled
as provided in the plan.

 

4.             Payments Upon Termination.  Executive will be entitled to receive
payment of the following:  (i) all earned but unpaid compensation (including
accrued unpaid vacation) through the effective date of termination, payable on
or before the termination date; and (ii) reimbursement, made in accordance with
Section 4(e) of the Employment Agreement, of any monies advanced or incurred by
Executive in connection with his/her employment for reasonable and necessary
Company-related expenses incurred on or before the Termination Date.  The
provisions of this Agreement shall not waive

 

SEPARATION AND RELEASE AGMT STD 11.20.14

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

or terminate any rights to compensation or vested benefits under the Company’s
benefits plans or as required by law, or to indemnification Executive may have
under the Company’s Certificate of Incorporation, Bylaws or separate
indemnification agreement, as applicable.

 

5.             Severance Benefits or Enhanced Severance Benefits.  Although
Executive voluntarily resigned from the Company and the Company is under no
obligation to do so, in return for Executive’s promises in this Agreement, the
Company will provide Executive with the Severance Benefits (as defined in
Section 5(a) of the Employment Agreement) as if Executive had been terminated by
the Company without Cause, subject to the terms and conditions set forth in the
Employment Agreement, including, but not limited to, Section 16 thereof.  The
Severance Benefits will be paid as specified in Section 5(a) of the Employment
Agreement as if Executive had been terminated by the Company without Cause,
subject to required withholdings and authorized deductions and to Section 21
below.  For purposes of this Agreement, the term “Severance Period” means twelve
(12) months.

 

6.             Effect of Revocation or Subsequent Employment.

 

(a)           If Executive properly revokes this Agreement in accordance with
Section 13 below, Executive shall not be entitled to receive the payments and
benefits under Section 5, above, except that Executive’s rights under COBRA will
continue (but not, for purposes of clarity, the right to be reimbursed for COBRA
premiums).

 

(b)           The Company’s obligation to reimburse premiums for insurance
coverage under COBRA or otherwise will be extinguished as of the date
Executive’s coverage begins under the group health plan of any new employer.  If
Executive violates the restrictions in Section 17, below, the Company’s
obligation to pay premiums for insurance under COBRA or otherwise will be
immediately extinguished, and the other remedies specified in Section 17, below,
shall apply.

 

7.             Acknowledgement of Total Compensation and Indebtedness. Executive
acknowledges and agrees that the cash payments under Sections 4 and 5 of this
Agreement extinguish any and all obligations for monies, or other compensation
or benefits that Executive claims or could claim to have earned or claims or
could claim is owed to him/her as a result of his/her employment by the Company
and its Related Entities through the Termination Date, under the Employment
Agreement or otherwise.  Notwithstanding the foregoing, the parties acknowledge
and agree that the provisions of this Section 7 shall not terminate any rights
Executive has under Section 3 of this Agreement or to other payments Executive
may have, and to any indemnification Executive may have under the Company’s
Bylaws or separate indemnification agreement, as applicable.

 

8.             Status of Related Agreements and Future Employment.

 

(a)           Agreements Between Executive and the Company. The parties agree
that as further consideration for the Company’s promises herein, Executive will
enter into a consulting relationship with the Company for a period of at least
sixty (60) days commencing from the Effective Date.

 

(b)           Employment Agreement. The parties agree that the Employment
Agreement shall be terminated as of the Termination Date. Notwithstanding the
termination of the Employment Agreement, the parties hereto acknowledge that
certain rights and obligations set forth in the Employment Agreement extend
beyond the Termination Date.  In the event that any provision of this Agreement
conflicts with Section 6 of the Employment Agreement, the terms and provisions
of the section(s) providing the greatest protection to the Company and its
Related Entities shall control.

 

2

--------------------------------------------------------------------------------


 

9.             Release by Executive.

 

(a)           Except for any obligations or covenants of the Company pursuant to
this Agreement and as otherwise expressly provided in this Agreement, Executive,
for himself/herself and his/her heirs, executors, administrators, assigns,
successors and agents (collectively, the “Executive’s Affiliates”) hereby fully
and without limitation releases and forever discharges the Company and its
Related Entities, and each of their respective agents, representatives,
stockholders, owners, officers, directors, employees, consultants, attorneys,
auditors, accountants, investigators, affiliates, successors and assigns
(collectively, the “Company Releasees”), both individually and collectively,
from any and all waivable rights, claims, demands, liabilities, actions, causes
of action, damages, losses, costs, expenses and compensation, of whatever nature
whatsoever, known or unknown, fixed or contingent, which Executive or any of
Executive’s Affiliates has or may have or may claim to have against the Company
Releasees by reason of any matter, cause, or thing whatsoever, from the
beginning of time to the Effective Date (“Claims”), arising out of, based upon,
or relating to his/her employment or the termination of his/her employment with
the Company and its Related Entities and/or his/her service as an officer of any
of the Company Releasees, any agreement or compensation arrangement between
Executive and any of the Company Releasees, to the maximum extent permitted by
law.

 

(b)           Executive specifically and expressly releases any Claims arising
out of or based on: the California Fair Employment and Housing Act, Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the National
Labor Relations Act and the Equal Pay Act, as the same may be amended from time
to time; the California common law on fraud, misrepresentation, negligence,
defamation, infliction of emotional distress or other tort, breach of contract
or covenant, violation of public policy or wrongful termination; state or
federal wage and hour laws, and other provisions of the California Labor Code,
to the extent these may be released herein as a matter of law; or any other
state or federal law, rule, or regulation dealing with the employment
relationship, except those claims which may not be released herein as a matter
of law.

 

(c)           Nothing contained in this Section 9 or any other provision of this
Agreement shall release or waive any right that Executive has to indemnification
and/or reimbursement of expenses by the Company and its Related Entities with
respect to which Executive may be eligible as provided in California Labor Code
section 2802, the Company’s and its Related Entities’ Certificates of
Incorporation, Bylaws and any applicable directors and officers, errors &
omissions, umbrella or general liability insurance policies, any indemnification
agreements, including the Employment Agreement; or any other applicable source,
nor prevent Executive from cooperating in an investigation of the Company by the
Equal Employment Opportunity Commission (“EEOC”).

 

10.          Waiver of Civil Code Section 1542.

 

(a)           Executive understands and agrees that the release provided herein
extends to all Claims released above whether known or unknown, suspected or
unsuspected, which may be released as a matter of law. Executive expressly
waives and relinquishes any and all rights he/she may have under California
Civil Code section 1542, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

3

--------------------------------------------------------------------------------


 

(b)           Executive expressly waives and releases any rights and benefits
which he/she has or may have under any similar law or rule of any other
jurisdiction. It is the intention of each party through this Agreement to fully,
finally and forever settle and release the Claims as set forth above. In
furtherance of such intention, the release herein given shall be and remain in
effect as a full and complete release of such matters notwithstanding the
discovery of any additional Claims or facts relating thereto.

 

11.          Release of Federal Age Discrimination Claims by Executive.
Executive hereby knowingly and voluntarily waives and releases all rights and
claims, known or unknown, arising under the Age Discrimination In Employment Act
of 1967, as amended, which he/she might otherwise have had against the Company
or any of the Company Releasees regarding any actions which occurred prior to
the date that Executive signed this Agreement, except that Executive is not
prevented from cooperating in an investigation by the EEOC or from filing an
EEOC charge other than for personal relief.

 

12.          Release by Company and its Related Entities.  The Company and its
Related Entities hereby release and forever discharge Executive, from any and
all waivable actions, causes of action, covenants, contracts, claims and demands
of whatever character, nature and kind, whether known or unknown, which the
Company and its Related Entities ever had, now have, or any of them hereafter
can, shall or may have by reason of Executive’s employment and/or his/her
service as a director and/or officer of the Company and/or its Related Entities;
provided, however, that this general release shall not apply, or be deemed or
construed to apply, to (a) any of Executive’s continuing obligations pursuant to
this Agreement or the Employment Agreement,  (b) criminal conduct or acts or
omissions constituting willful misconduct or gross negligence by Executive
during his/her employment with the Company, or (c) recoupment of all or a
portion of any previously awarded bonus or equity award pursuant to the
Company’s Recoupment (Clawback) Policy that was in effect when the bonus was
paid or the equity award vested or was exercised by Executive, whichever was
later.

 

13.          Review and Revocation Rights. Executive hereby is advised of the
following:

 

(a)           Executive has the right to consult with an attorney before signing
this Agreement and is encouraged by the Company to do so;

 

(b)           Executive has twenty-one (21) days from his/her receipt of this
Agreement to consider it; and

 

(c)           Executive has seven (7) days after signing this Agreement to
revoke this Agreement, and this Agreement will not be effective until that
revocation period has expired without revocation. Executive agrees that in order
to exercise his/her right to revoke this Agreement within such seven (7) day
period, he/she must do so in a signed writing delivered to the Company’s Board
before the close of business on the seventh calendar day after he/she signs this
Agreement.

 

14.          Confidentiality of Agreement. After the execution of this Agreement
by Executive, neither Executive, his/her attorney, nor any person acting by,
through, under or in concert with them, shall disclose any of the terms of or
amount paid under this Agreement (other than to state that the Company has filed
this Agreement and/or agreements related thereto as public documents) or the
negotiation thereof to any individual or entity; provided, however, that the
foregoing shall not prevent such disclosures by Executive to his/her attorney,
tax advisors and/or immediate family members, or as may be required by law.

 

15.          No Filings. Executive represents that he/she has not filed any
lawsuits, claims, charges or complaints, which are pending as of the date
hereof, against the Company Releasees with any local, state or federal agency or
court from the beginning of time to the date of execution of this Agreement, and
that

 

4

--------------------------------------------------------------------------------


 

Executive is not aware of any facts that would support any Claims or any
compliance-related or code of ethics violations of any kind whatsoever against
the Company Releasees, including without limitation any claims for any
work-related injuries.  If Executive hereafter commences, joins in, or in any
manner seeks relief through any suit arising out of, based upon, or relating to
any of the Claims released in this Agreement, or in any manner asserts against
the Company Releasees any of the Claims released in this Agreement, then
Executive agrees to pay to the Company Releasees against whom such Claim(s) is
asserted, in addition to any other damages caused thereby, all attorneys’ fees
incurred by the Company Releasees in defending or otherwise responding to the
suit or Claim; provided, however, that this provision shall not obligate
Executive to pay the Company Releasees’ attorneys’ fees in any action
challenging the release of claims under the Older Workers Benefit Protection Act
or the ADEA, unless otherwise allowed by law. If any governmental agency or
court ever assumes jurisdiction over any such lawsuit, claim, charge or
complaint and/or purports to bring any legal proceeding, in whole or in part, on
behalf of Executive based upon events occurring prior to the execution of this
Agreement, Executive will request such agency or court to withdraw from and/or
to dismiss the lawsuit, claim, charge or complaint with prejudice.

 

16.          Confidential and Proprietary Information. Executive acknowledges
that certain information, observations and data obtained by him/her during the
course of or related to his/her employment with the Company and its Related
Entities (including, without limitation, projection programs, business plans,
business matrix programs (i.e., measurement of business), strategic financial
projections, certain financial information, shareholder information, technology
and product design information, marketing plans or proposals, personnel
information, customer lists and other customer information) are the sole
property of the Company and its Related Entities and constitute Proprietary
Information as defined in Section 6 of the Employment Agreement.  Executive
represents and warrants that he/she has returned all files, customer lists,
financial information and other property of the Company and its Related Entities
that were in Executive’s possession or control without retaining copies
thereof.  Executive further represents and warrants that he/she does not have in
his/her possession or control any files, customer lists, financial information
or other property of the Company and its Related Entities. In addition to
his/her promises in Section 6 of the Employment Agreement, Executive agrees that
he/she will not disclose to any person or use any such information, observations
or data without the written consent of the Board.  If Executive is served with a
deposition subpoena or other legal process calling for the disclosure of such
information, or if he/she is contacted by any third person requesting such
information, he/she will notify the Board as soon as is reasonably practicable
after receiving  notice and will reasonably cooperate with the Company and its
Related Entities in minimizing the disclosure thereof; provided, that nothing in
this Agreement will affect Executive’s obligations to testify truthfully in
response to any subpoena or other legally required discovery proceeding.

 

17.          Prohibited Activities.

 

(a)           Non-Solicitation of Customers and Other Business Partners. 
Executive recognizes that by virtue of his/her employment with the Company,
he/she will be introduced to and involved in the solicitation and servicing of
existing customers and other business partners of the Company and new customers
and business partners obtained by the Company during his/her employment. 
Executive understands and agrees that all efforts expended in soliciting and
servicing such customers and business partners shall be for the benefit of the
Company.  Executive further agrees that during his/her employment with the
Company he/she will not engage in any conduct which could in any way jeopardize
or disturb any of the customer and business partner relationships of the
Company.  In addition, to the extent permitted under applicable law, Executive
agrees that, for a period beginning on the Effective Date and ending twelve (12)
months after termination of Executive’s employment with the Company, regardless
of the reason for such termination, Executive shall not use any Proprietary
Information to, directly or indirectly, solicit, direct, interfere with, or
entice away from the Company any existing

 

5

--------------------------------------------------------------------------------


 

customer, licensee, licensor, vendor, contractor or distributor of the Company
or for the customer or other business partner to expand its business with a
competitor, without the prior written consent of the Board.

 

(b)           Non-Solicitation of Employees.  Executive recognizes the
substantial expenditure of time and effort which the Company devotes to the
recruitment, hiring, orientation, training and retention of its employees. 
Accordingly, Executive agrees that, for a period beginning on the Effective Date
and ending twelve (12) months after termination of Executive’s employment with
the Company, regardless of the reason for such termination, Executive shall not
use any Proprietary Information, directly or indirectly, for himself/herself or
on behalf of any other person or entity, to solicit, offer employment to, hire
or otherwise retain the services of any employee of the Company in a position
classified as exempt from overtime pay requirements.  For purposes of the
foregoing, “employee of the Company” shall include any person who was an
employee of the Company at any time within six (6) months prior to the
prohibited conduct.

 

(c)           Scope of Restrictions. Executive agrees that the restrictions in
Sections 17 (a) and (b), above, are reasonable and necessary to protect the
Company’s trade secrets and that they do not foreclose Executive from working in
the medical device industry generally.  To the extent that any of the provisions
in this Section 17 are held to be overly broad or otherwise unenforceable at the
time enforcement is sought, Executive agrees that the provision shall be
reformed and enforced to the greatest extent permissible by law.  Executive
further agrees that if any portion of this Section 17 is held to be
unenforceable, that the remaining provisions of it shall be enforced as written.

 

18.          Remedies. Executive acknowledges that any misuse of Proprietary
Information belonging to the Company and its Related Entities, or any violation
of Section 6 of the Employment Agreement, and any violation of Sections 14, 16
and 17 of this Agreement, will result in irreparable harm to the Company and its
Related Entities, and therefore, the Company and its Related Entities shall, in
addition to any other remedies, be entitled to immediate injunctive relief. To
the extent there is any conflict between Section 6 of the Employment Agreement
and this Section 18, the provision providing the greatest protection to the
Company and its Related Entities shall control. In addition, in the event of a
breach of any provision of this Agreement by Executive, including Sections 14,
16 and 17, Executive shall forfeit, and the Company and its Related Entities may
withhold payment of any unpaid portion of, the Severance Benefits provided under
Section 5, above.

 

19.          Cooperation Clause.

 

(a)           To facilitate the orderly conduct of the Company and its Related
Entities’ businesses, for the Severance Period, Executive agrees to cooperate,
at no charge, with the Company and its Related Entities’ reasonable requests for
information or assistance related to the time of his/her employment.

 

(b)           For the Severance Period, Executive agrees to cooperate, at no
charge, with the Company’s and its Related Entities’ and its or their counsel’s
reasonable requests for information or assistance related to (i) any
investigations (including internal investigations) and audits of the Company’s
and its Related Entities’ management’s current and past conduct and business and
accounting practices and (ii) the Company’s and its Related Entities’ defense
of, or other participation in, any administrative, judicial, or other proceeding
arising from any charge, complaint or other action which has been or may be
filed relating to the period during which Executive was employed by the Company
and its Related Entities.  The Company will promptly reimburse Executive for
his/her reasonable, customary and documented out-of-pocket business expenses in
connection with the performance of his/her duties under this Section 19.  Except
as required by law or authorized in advance by the Board of Directors of the
Company, Executive will not communicate, directly or indirectly, with any third
party other than

 

6

--------------------------------------------------------------------------------


 

Executive’s legal counsel, including any person or representative of any group
of people or entity who is suing or has indicated that a legal action against
the Company and its Related Entities or any of their directors or officers is
being contemplated, concerning the management or governance of the Company and
its Related Entities, the operations of the Company and its Related Entities,
the legal positions taken by the Company and its Related Entities, or the
financial status of the Company and its Related Entities. If asked about any
such individuals or matters, Executive shall say: “I have no comment,” and shall
direct the inquirer to the Company. Executive acknowledges that any violation of
this Section 19 will result in irreparable harm to the Company and its Related
Entities and will give rise to an immediate action by the Company and its
Related Entities for injunctive relief.

 

20.          No Future Employment. Executive understands that his/her employment
with the Company and its Related Entities will irrevocably end as of the
Termination Date and will not be resumed at any time in the future. Executive
agrees that he/she will not apply for, seek or accept employment by the Company
and its Related Entities at any time, unless invited to do so by the Company and
its Related Entities.

 

21.          Tax Issues.  The parties agree that the payments and benefits
provided under this Agreement, and all other contracts, arrangements or programs
that apply to him/her, shall be subject to Section 16 of the Employment
Agreement.

 

22.          Non-disparagement.  Executive agrees not to criticize, denigrate,
or otherwise disparage the Company and its Related Entities, or any of their
directors, officers, products, processes, experiments, policies, practices,
standards of business conduct, or areas or techniques of research.  The Company
agrees not to authorize or condone denigrating or disparaging statements about
Executive to any third party, including by press release or other formally
released announcement.  Factually accurate statements in legal or public filings
shall not violate this provision.  In addition, nothing in this Section 22 shall
prohibit Executive or the Company or the Board, or any of their employees or
members from complying with any lawful subpoena or court order or taking any
other actions affirmatively authorized by law.

 

23.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
principles of conflict of laws.

 

24.          Dispute Resolution. The parties hereby agree that all disputes,
claims or controversies arising from or otherwise in connection with this
Agreement (except for injunctive relief sought by either party) between them and
between Executive and any of the Company’s affiliated entities and the successor
of all such entities, and any director, stockholder or employee of the Company
will be resolved in accordance with Section 13 of the Employment Agreement,
except for its attorneys’ fee provision.

 

25.          Attorneys’ Fees. Except as otherwise provided herein, in any
action, litigation or proceeding between the parties arising out of or in
relation to this Agreement, including any purported breach of this Agreement,
the prevailing party shall be entitled to an award of its costs and expenses,
including reasonable attorneys’ fees.

 

26.          Non-Admission of Liability. The parties understand and agree that
neither the payment of any sum of money nor the execution of this Agreement by
the parties will constitute or be construed as an admission of any wrongdoing or
liability whatsoever by any party.

 

27.          Severability. If any one or more of the provisions contained herein
(or parts thereof), or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity
and enforceability of any such provision in every other respect and of the

 

7

--------------------------------------------------------------------------------


 

remaining provisions hereof will not be in any way impaired or affected, it
being intended that all of the rights and privileges shall be enforceable to the
fullest extent permitted by law.

 

28.          Entire Agreement. This Agreement represents the sole and entire
agreement among the parties and, except as expressly stated herein, supersedes
all prior agreements, negotiations and discussions among the parties with
respect to the subject matters contained herein.

 

29.          Waiver. No waiver by any party hereto at any time of any breach of,
or compliance with, any condition or provision of this Agreement to be performed
by any other party hereto may be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or at any prior or subsequent time.

 

30.          Amendment. This Agreement may be modified or amended only if such
modification or amendment is agreed to in writing and signed by duly authorized
representatives of the parties hereto, which writing expressly states the intent
of the parties to modify this Agreement.

 

31.          Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed to be an original as against any party that has signed
it, but both of which together will constitute one and the same instrument.

 

32.          Assignment. This Agreement inures to the benefit of and is binding
upon the Company and its successors and assigns, but Executive’s rights under
this Agreement are not assignable, except to his/her estate.

 

33.          Notice. All notices, requests, demands, claims and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) if personally delivered or delivered by overnight courier; (b) if
sent by electronic mail, telecopy or facsimile (except for legal process); or
(c) if mailed by overnight or by first class, United States certified or
registered mail, postage prepaid, return receipt requested, and properly
addressed as follows:

 

If to the Company:

Accuray Incorporated

 

1310 Chesapeake Terrace

 

Sunnyvale, California 94089

 

Attn: Board of Directors

 

c/o Corporate Secretary

 

Fax No. (408) 789-4205

 

 

If to Executive:

Address: most recent on file with the Company

 

Email: most recent on file with the Company

 

Such addresses may be changed, from time to time, by means of a notice given in
the manner provided above. Notice will conclusively be deemed to have been given
when personally delivered (including, but not limited to, by messenger or
courier); or if given by mail, on the third business day after being sent by
first class, United States certified or registered mail; or if given by Federal
Express or other similar overnight service, on the date of delivery; or if given
by electronic mail, telecopy or facsimile machine during normal business hours
on a business day, when confirmation of transmission is indicated by the
sender’s machine; or if given by electronic mail, telecopy or facsimile machine
at any time other than during normal business hours on a business day, the first
business day following when confirmation of transmission is indicated by the
sender’s machine. Unless otherwise agreed, notices, requests, demands and other
communications delivered to legal counsel of any party hereto, whether or not
such counsel shall consist of in-house or outside counsel, shall not constitute
duly given notice to any party hereto.

 

8

--------------------------------------------------------------------------------


 

34.          Miscellaneous Provisions.

 

(a)           The parties represent that they have read this Agreement and fully
understand all of its terms; that they have conferred with their attorneys, or
have knowingly and voluntarily chosen not to confer with their attorneys about
this Agreement; that they have executed this Agreement without coercion or
duress of any kind; and that they understand any rights that they have or may
have, and they are signing this Agreement with full knowledge of any such
rights.

 

(b)           Both parties have participated in the drafting of this Agreement
with the assistance of counsel to the extent they desired. The language in all
parts of this Agreement must be in all cases construed simply according to its
fair meaning and not strictly for or against any party. Whenever the context
requires, all words used in the singular must be construed to have been used in
the plural, and vice versa, and each gender must include any other gender. The
captions of the Sections of this Agreement are for convenience only and must not
affect the construction or interpretation of any of the provision herein.

 

(c)           Each provision of this Agreement to be performed by a party hereto
is both a covenant and condition, and is a material consideration for the other
party’s performance hereunder, and any breach thereof by the party will be a
material default hereunder. All rights, remedies, undertakings, obligations,
options, covenants, conditions and agreements contained in this Agreement are
cumulative and no one of them is exclusive of any other. Time is of the essence
in the performance of this Agreement.

 

(d)           Each party acknowledges that no representation, statement or
promise made by any other party, or by the agent or attorney of any other party,
except for those in this Agreement, has been relied on by him/her or it in
entering into this Agreement.

 

(e)           Unless expressly set forth otherwise, all references herein to a
“day” are deemed to be a reference to a calendar day. All references to
“business day” mean any day of the year other than a Saturday, Sunday or a
public or bank holiday in Orange County, California. Unless expressly stated
otherwise, cross-references herein refer to provisions within this Agreement and
are not references to any other document.

 

(f)            Each party to this Agreement will cooperate fully in the
execution of any and all other documents and in the completion of any additional
actions that may be necessary or appropriate to give full force and effect to
the terms and intent of this Agreement.

 

EACH OF THE PARTIES ACKNOWLEDGES THAT HE/SHE/IT HAS READ THIS AGREEMENT,
UNDERSTANDS IT AND IS VOLUNTARILY ENTERING INTO IT, AND THAT IT INCLUDES A
WAIVER OF THE RIGHT TO A TRIAL BY JURY, AND, WITH RESPECT TO EXECUTIVE, HE/SHE
UNDERSTANDS THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.

 

(Signature page follows)

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the dates written below.

 

EXECUTIVE:

/s/ Gregory Lichtwardt

 

 

 

 

Date:

September 14, 2015

 

 

 

COMPANY:

Accuray Incorporated

 

 

 

 

By:

/s/ Joshua H. Levine

 

Name: Joshua H. Levine

 

Title: Chief Executive Officer

 

 

 

 

Date:

September 14, 2015

 

10

--------------------------------------------------------------------------------

 